DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 1, the previous §112(b) rejections directed to the claims are withdrawn.
In view of the amendments to Claim 1, the previous prior art rejections directed to the claims are maintained, with revised rationales and mappings as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2005/286315 (Saito).  
In regards to Claims 1-2, Saito teaches a rare-earth magnetic powder with an average particle diameter of 0.1-20 µm having a multilayer coating consisting of silica thin films (Abstract) wherein the thickness of the silica outer layer is 3-900 nm (Claim 3), wherein the magnetic powder can be SmFeN (¶23) – corresponding to and overlapping with the claimed limitations of a silicon oxide-coated soft magnetic powder comprising soft magnetic powder containing iron in an amount of 20% by mass or more, having a coated on a surface thereof a silicon oxide, the silicon oxide coating layer having an average thickness of 1-30 nm (instant Claim 1) and overlapping with the limitation of the silicon oxide-coated soft magnetic powder having a particle diameter D50 from 1.0-5.0 µm (instant Claim 2).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Saito does not explicitly teach that the coverage factor R as set forth in instant Claim 1 being 70% or more or that the powder compact density is 4.0 g/cm3 or more, wherein the powder compact density is calculated from the thickness and the mass of the sample when 1.0 g of the powder is vertically pressed at 64 MPa by a double ring electrode method (instant Claim 1) , given that Saito teaches a substantially similar structure of particle diameters of 0.1-20 µm and thicknesses of 3-900 nm, one of ordinary skill in the art would expect, given that Saito teaches multilayer silica coatings with overlapping particle diameters, that particles on the smaller end of the disclosed range in conjunction with thicker silica coatings would result in and/or overlap with the claimed limitation of the coverage factor R being 70% or more and the powder compact density is 4.0 g/cm3 or more (instant Claim 1) – particularly given that both the coverage factor and powder compact density are derived, in part, from the thickness of the coating and also the particle size of the powder, as set forth in instant Claim 1.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2016/132696 (Toshiba).
In regards to Claims 1-2, Toshiba teaches a glass-coated soft magnetic powder with an Fe based soft magnetic powder (¶7), wherein the silicon oxide type glass is preferable and excellent in insulating, heat resistance, and bonding properties (¶13).  Toshiba teaches that the Fe-based soft magnetic powder contains 90% or more in molar fraction of Fe (¶11), and that the particle diameter of the powder is 3-100 µm  (¶16), and that the coating thickness of the silicon oxide glass is 5-80 nm (¶28) – corresponding to and overlapping with the claimed limitations of a silicon oxide-coated soft magnetic powder comprising soft magnetic powder containing iron in an amount of 20% by mass or more, having a coated on a surface thereof a silicon oxide, the silicon oxide coating layer having an average thickness of 1-30 nm (instant Claim 1) and overlapping with the limitation of the silicon oxide-coated soft magnetic powder having a particle diameter D50 from 1.0-5.0 µm (instant Claim 2).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Toshiba does not explicitly teach that the coverage factor R as set forth in instant Claim 1 being 70% or more or that the powder compact density is 4.0 g/cm3 or more, wherein the powder compact density is calculated from the thickness and the mass of the sample when 1.0 g of the powder is vertically pressed at 64 MPa by a double ring electrode method (instant Claim 1), given that the particle diameters and coating thickness as set forth by Toshiba, one of ordinary skill in the art would expect, given that Saito teaches multilayer silica coatings, that particles on the smaller end of the disclosed range in conjunction with thicker silica coatings would result in and/or overlap with the claimed limitation of the coverage factor R being 70% or more (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art reference of Saito teaches away from the invention as claimed, given that Saito does not teach a silicon oxide-coated soft magnetic powder, given that Saito discloses silicon coated rare-earth magnetic powder, which is “extremely strong ferromagnetic material and is a ‘hard’ magnetic material” (Applicant’s Arguments, Pages 7-8).
In regards to Applicant’s argument, Examiner respectfully disagrees.  To Applicant’s assertion that silicon coated rare-earth magnetic powder, is “extremely strong ferromagnetic material and is a ‘hard’ magnetic material”, Examiner notes that Applicant’s argument constitutes mere attorney argument.
Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  Namely, Applicant has not provided sufficient support to show that one of ordinary skill in the art would understand a that a rare-earth magnetic powder is necessarily ferromagnetic and thus a “hard” magnetic material as opposed to a “soft” magnetic material.  Rather, the classification of rare metals is not dependent on the permanence of their magnetic properties, to which some rare earth metals may not necessarily be ferromagnetic and permanent magnetics.  
Therefore, Applicant’s argument is not persuasive.

Applicant also argues that the coverage factor, R, is not inherent of the products of the prior art references Saito and Toshiba, due to the fact that the coverage factor is also the function of a “process effect” (Applicant’s Arguments, Page 8), citing Examples and Comparative Examples in Table 1 (Applicant’s Arguments Page 9), and delineating the differences in process technique between Saito and Toshiba and that of the instant application (Applicant’s Arguments, Page 10-14), arguing that the processing used in Saito and Toshiba “also has to be similar to that of the invention in order for the Examiner to take an inherency position regarding the coverage limitation” (Applicant’s Arguments, Page 9).
In regards to Applicant’s arguments regarding the prior art, Examiner respectfully disagrees.  Regarding the coverage factor R, and the newly amended limitations including the definition for how the compact powder density is calculated, one of ordinary skill in the art would find it prima facie obvious that both the coverage factor R and compact powder is substantially affected by the physical structure and attributes of the powder as set forth by the prior art, as discussed above.  In particular, the instant Specification even discusses: “…the coverage factor can be a comprehensive index that represents the average thickness of the silicon oxide coating layer and the area ratio of the defect portions thereof” (¶12, Page 13).  The Specification further discusses, regarding the powder compact density, that “The thickness that exceeds 30 nm is not preferred since the powder compact density of the soft magnetic powder is decreased…” (¶12, Page 11), and that the amended Claim 1 states that “the powder compact density is calculated from the thickness and the mass of the sample when 1.0 g of the powder is vertically pressed at 64 MPa by a double ring electrode method”.  Therefore, one of ordinary skill in the art would expect that based on these teachings and disclosures from the claims and Specification, for such features to inherently arise from powder of the prior art that is compositionally and structurally equivalent to that of the instant application.
Furthermore, in regards to Applicant’s arguments regarding the data of Examples 6-7 and Comparative Example 2, which Applicant uses to argue for coverage factor R not falling in the claimed range, the Inventive Examples have a thickness that is 25% larger than that of Comparative Example.  Between Example 1 and Comparative Example 3, which Applicant uses to argue regarding the processing of the instant Application to be essential to the coverage factor as claimed, the Si content varies slightly; additionally, Applicant’s arguments directed towards the different respective processes of Saito and Toshiba are not persuasive in that they do not, for example, equate or provide sufficient evidence that such processes of the prior art are similar to that of Comparative Example 3, and would not necessarily result in such claimed coverage factor R or powder compact density as claimed in instant Claim 1.  
In particular, Applicant’s assertion that the prior art fails to teach the claimed process of the instant application is not commensurate in scope with the claims as set forth in instant Claims 1 and 2, which do not recite processes limitations, nor provide sufficient evidence on the record, in the form of additional data or a declaration, that the products and/or processes of the prior art would not necessarily result in the limitations in the claims as amended.  Thus, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784